APPEAL OF LAURENS TRUST CO.Laurens Trust Co. v. CommissionerDocket No. 3930.United States Board of Tax Appeals3 B.T.A. 331; 1926 BTA LEXIS 2704; January 14, 1926, Decided Submitted July 10, 1925.  *2704 Wilton H. Wallace, Esq., and B. C. Wallace, C.P.A., for the taxpayer.  M. N. Fisher, Esq., for the Commissioner.  *331  Before JAMES and TRUSSELL.  This is an appeal from the determination of a deficiency for the year 1920 in the amount of $7,572.93.  The issues in the appeal deal with the determination of the amount of taxable gain derived from the sale of certain real estate, and with the question as to whether or not certain debts were ascertained to be worthless during the taxable year.  FINDINGS OF FACT.  The taxpayer is a South Carolina corporation with its principal place of business at Laurens.  *332  During the year 1920, the taxpayer charged off the following accounts, which in that year it had ascertained to be worthless: Morgan H. Grace$30.78J. S. Blakeley5.00E. T. Taylor22.00W. E. Wells25.00John Yorborough4,060.87W. C. Knight2,000.00C. L. Phillips6,512.52T. B. Sumeral12,113.00B. A. Sullivan1,258.94R. F. Flemming7,912.71Flemming Brothers1,843.65G. W. Hendricks525.00Roy Holland1,177.80L. H. Boland2,006.80J. H. Bagwell1,562.30Total35,939.68[41,056.37]*2705  In addition to the items above listed, the taxpayer also charged off accounts designated as follows: John Smith farm sale, $168.87; Laura Parker, $200.  The account of $168.87 represents the balance due on the purchase price of a piece of property known as the Smith farm.  During the year 1920, the taxpayer sold certain tracts of real estate.  One tract, known as the Simpson land, sold for $56,559.14, of which amount $2,247.50 was paid in cash, the remainder being secured by a mortgage on the property.  The cost of the land to the taxpayer was $40,872.98.  This property was turned back to the taxpayer in the fall of the same year.  Another tract of land, known as the Bolt land, was sold for $6,773.08, of which amount $400 was paid in cash, the remainder being secured by mortgage.  This property cost the taxpayer $4,677.50.  A third tract of land was sold for $5,380, $1,000 of which was paid in cash.  The cost of this tract of land to the taxpayer is not shown.  On all of these sales the taxpayer paid a commission of 5 per cent on the sale price.  DECISION.  In computing the deficiency in this appeal, bad debt deductions should be allowed in the amount of $35,939.68, and there*2706  should be included in gross income derived from the Simpson land transaction only the amount of the cash payment of $2,247.50.  Otherwise, the determination of the Commissioner is approved.  Final determination will be settled upon 15 days' notice, pursuant to Rule 50.